 
THIS AGREEMENT, dated as of March 16, 2011 (this "Agreement"), between Sun
Bancorp, Inc., a New Jersey corporation (the "Company"), and a fund managed by
Anchorage Capital Group LLC, a Delaware limited liability company, acting on
behalf of a yet-to-be-designated investment fund that it advises (the
"Investor").
 
INTRODUCTION
 
The Company is currently undertaking a firm commitment underwritten public
offering (the “Current Offering”) of its common stock, par value $1.00 per share
(“Common Stock”).  The Company intends to direct the underwriters to sell to the
Investor, and the Investor intends to purchase from the underwriters, as an
investment in the Company, 7,463,716 shares of Common Stock in the public
offering and at the public offering price as described in the Prospectus and the
Preliminary Prospectus Supplement dated March 14, 2011, of the Company and any
Free Writing Prospectus of the Company, receipt of which the Investor hereby
acknowledges.  In connection with its prospective purchase of Common Stock, the
Investor has requested certain “gross-up” rights from the Company in connection
with certain future offerings of Company securities, and the Company has agreed
to grant such rights.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties, intending to
be legally bound,  agree as follows:
 
ARTICLE I
 
Gross-Up Rights
 
1.1           Gross-Up Rights.  (a)  For so long as the Investor beneficially
owns, together with its Affiliates, at least 6.0% of the outstanding shares of
Common Stock of the Company at any time after the date hereof, then if the
Company makes any public or nonpublic offering or sale of any equity security
(including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an "equity kicker") (including any
hybrid security) (any such security, a "New Security") (other than (i) any
Common Stock or other securities (1) issuable upon the exercise or conversion of
any securities of the Company issued or agreed to be issued as of the date
hereof (2) issuable pursuant to the transactions contemplated by this Agreement;
(ii) pursuant to the granting or exercise of employee stock options or other
stock incentives pursuant to the Company's stock incentive plans approved by the
Board of Directors, either before or after the date of this Agreement, or the
issuance of stock pursuant to the Company's employee stock purchase plan, or
director stock purchase plans approved by the Board of Directors or all other
similar plans where stock is being issued or offered to a trust, other entity or
otherwise, for the benefit of any employees, officers or directors of the
Company, in each case in the ordinary course of providing incentive
compensation, deferral of fees or other compensation; or (iii) issuances of
capital stock as full or partial consideration for a merger, acquisition, joint
venture, strategic alliance, license agreement or other similar nonfinancing
transaction), then the Investor shall be afforded the opportunity to acquire
from the Company for the same price (net of any underwriting discounts or sales
commissions) and on the same terms (except that, to the extent permitted by law
and the Certificate of Incorporation and bylaws of the
 
 
 

--------------------------------------------------------------------------------

 
 
Company, the Investor may elect to receive such securities in nonvoting form,
convertible into voting securities in a widely dispersed or public offering) as
such securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities.  The amount of New Securities that the Investor
shall be entitled to purchase in the aggregate shall be determined by
multiplying (x) the total number or principal amount of such offered New
Securities by (y) a fraction, the numerator of which is the number of shares of
Common Stock held by the Investor, and the denominator of which is the number of
shares of Common Stock then outstanding.
 
(b) Notice.  In the event the Company proposes to offer or sell New Securities,
it shall give the Investor written notice of its intention, describing the price
(or range of prices), anticipated amount of securities, timing, and other terms
upon which the Company proposes to offer the same (including, in the case of a
registered public offering and to the extent possible, a copy of the prospectus
included in the registration statement filed with respect to such offering), no
later than two business days, as the case may be, after the initial filing of a
registration statement with the SEC with respect to an underwritten public
offering, after the commencement of marketing with respect to a Rule 144A
offering or after the Company proposes to pursue any other offering.  The
Investor shall have 7 business days from the date of receipt of such a notice to
notify the Company in writing that it intends to exercise its rights provided in
this Section 1.1 and, as to the amount of New Securities the Investor desires to
purchase, up to the maximum amount calculated pursuant to Section 1.1.  Such
notice shall constitute a nonbinding indication of interest of the Investor to
purchase the amount of New Securities so specified at the price and other terms
set forth in the Company's notice to it.  The failure of the Investor to respond
within such 7 business day period shall be deemed to be a waiver of the
Investor's rights under this Section 1.1 only with respect to the offering
described in the applicable notice.
 
(c) Purchase Mechanism.  If the Investor exercises its rights provided in this
Section 1.1, the closing of the purchase of the New Securities with respect to
which such right has been exercised shall take place within 20 calendar days
after the giving of notice of such exercise, which period of time shall be
extended for a maximum of 120 days in order to comply with applicable laws and
regulations (including receipt of any applicable regulatory or shareholder
approvals).  The Company and the Investor agree to use commercially reasonable
efforts to secure any regulatory or shareholder approvals or other consents, and
to comply with any law or regulation necessary in connection with the offer,
sale and purchase of, such New Securities; provided, however, that nothing
herein shall require the Investor to consummate any purchase as to which the
Investor has exercised its purchase rights provided in Section 1.1 if the
Investor determines that doing so could reasonably be expected to result in the
Investor, together with its Affiliates, being deemed for purposes of the Bank
Holding Company Act of 1956, as amended (the “BHC Act”), or the Change in Bank
Control Act of 1978, as amended, to own 10% or more of any class of voting
securities of the Company or to otherwise control the Company.
 
(d) Failure of Purchase.  In the event that the Investor fails to exercise its
rights provided in this Section 1.1 within said 7 business day period or, if so
exercised, the Investor is unable to consummate such purchase within the time
period specified in Section (c) because of the Investor's failure to obtain any
required regulatory or shareholder consent or approval, the Company shall
thereafter be entitled (during the period of 45 days following the
 
2
 
 

--------------------------------------------------------------------------------

 
 
conclusion of the applicable period) to sell or enter into an agreement
(pursuant to which the sale of the New Securities covered thereby shall be
consummated, if at all, within 30 days from the date of said agreement) to sell
the New Securities not elected to be purchased pursuant to this Section 1.1 by
the Investor or which the Investor is unable to purchase because of such failure
to obtain any such consent or approval, at a price and upon terms no more
favorable in the aggregate to the purchasers of such securities than were
specified in the Company's notice to the Investor.  Notwithstanding the
foregoing, if such sale is subject to the receipt of any regulatory or
shareholder approval or consent or the expiration of any waiting period, the
time period during which such sale may be consummated shall be extended until
the expiration of five business days after all such approvals or consents have
been obtained or waiting periods expired, but in no event shall such time period
exceed 120 days from the date of the applicable agreement with respect to such
sale.  In the event the Company has not sold the New Securities or entered into
an agreement to sell the New Securities within said 45-day period (or sold and
issued New Securities in accordance with the foregoing within 30 days from the
date of said agreement (as such period may be extended in the manner described
above for a period not to exceed 120 days from the date of said agreement)), the
Company shall not thereafter offer, issue or sell such New Securities without
first offering such securities to the Investors in the manner provided above.
 
(e) Non-Cash Consideration.  In the case of the offering of securities for a
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
determined by the Board of Directors shall not exceed the aggregate market price
of the securities being offered as of the date the Board of Directors authorizes
the offering of such securities.
 
(f) Cooperation.  The Company and the Investor shall cooperate in good faith to
facilitate the exercise of the Investor's rights under this Section1.1,
including to secure any required approvals or consents.
 
(g) Effectiveness of Gross-Up Rights.  The Company and the Investor agree and
acknowledge that the rights granted hereby shall become effective upon the
closing of the initial issuance of Common Stock in the Current
Offering.  Notwithstanding anything to the contrary, the Company and the
Investor agree and acknowledge that the rights granted hereby shall apply to the
issuance of Common Stock by the Company pursuant to the exercise of the
over-allotment option granted to the underwriters in the Current Offering.
 
ARTICLE II
 
Miscellaneous
 
2.1           Company Authority.  The Company has the corporate power and
authority to enter into and deliver this Agreement and to carry out its
obligations hereunder.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the affirmative vote of at least a majority of the directors
on the Board of Directors of the Company.  This Agreement has been duly and
validly executed and delivered by the Company and, assuming due authorization,
execution and delivery of this Agreement by the Investor, is a valid and binding
obligation of the Company
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganizations, fraudulent transfer or similar laws relating to or affecting
creditors generally or by general equitable principles (whether applied in
equity or at law).
 
2.2           Investor Authority.  The Investor has the power and authority to
enter into and deliver this Agreement and to carry out its obligations
hereunder.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the affirmative vote of at least a majority of the Investor’s board of
directors or other governing body.  This Agreement has been duly and validly
executed and delivered by the Investor and, assuming due authorization,
execution and delivery of this Agreement by the Company, is a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer or similar laws
relating to or affecting creditors generally or by general equitable principles
(whether applied in equity or at law).
 
2.3           Financial Capability.  The Investor will have immediately
available funds necessary to consummate the transactions contemplated hereby, as
of the date of any closing, on the terms and conditions contemplated by this
Agreement.
 
2.4           Amendment.  No amendment or waiver of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.
 
2.5           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.
 
2.6           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State.
 
2.7           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered as follows:
 
(a) If to the Investor:
610 Broadway
6th Floor
New York, NY 10012
Attn: Hal Goltz
 
 
4
 
 

--------------------------------------------------------------------------------

 
 
Facsimile:  (212) 432-4601
 
with copies to:
 
 
Milbank, Tweed, Hadley & McCloy LLP
Suite 1100
1850 K Street NW
Washington DC, 20006
Attn: Winthrop N. Brown
Facsimile:  (202) 263-7514
 
(b) If to the Company:
 
Sun Bancorp, Inc.
226 Landis Avenue
Vineland, New Jersey 08360
Attn:  Chief Executive Officer
Facsimile:  (856) 691-9187
 
with a copy to:


Malizia Spidi & Fisch, PC
1227 25th Street, N.W.
Suite 200 West
Washington, D.C. 20037
Attn:  John J. Spidi
Facsimile:  (202) 434-4661
 
2.8           Entire Agreement, Etc.  This Agreement constitutes the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof; the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and their permitted assigns.
 
2.9           Certain Definitions.  When used in this Agreement, the following
terms shall have the meanings set forth below:
 
(a)  the term "Affiliate" means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person.  For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control with")
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
 
5
 
 

--------------------------------------------------------------------------------

 
 
(b)           "business day" means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or the State of New Jersey generally are authorized or
required by law or other governmental actions to close;
 
(c)           "person" has the meaning given to it in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act; and
 
(d)           "beneficially own," "beneficial owner" and "beneficial ownership"
are defined in Rules 13d-3 and 13d-5 of the Exchange Act.
 
6
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 
 
SUN BANCORP, INC.
 


By:           /s/ Thomas X.
Geisel                                                                
Thomas X. Geisel
President and Chief Executive Officer


 
ANCHORAGE CAPITAL GROUP, LLC
 




By:           /s/ Daniel
Allen                                                                
Name: Daniel Allen
Title: Partner
 

